UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6342


SERGIO MASSEY,

                 Petitioner - Appellant,

          v.

JON OZMINT, Director SC Department of Corrections; TIM
RILEY, Interim Warden of the Perry Correctional Institution,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:08-cv-02666-SB)


Submitted:   May 20, 2010                   Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sergio Massey, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sergio    Massey   seeks   to   appeal   the   district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                 We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on January 4, 2010.     The notice of appeal was filed on February

18, 2010. *     Because Massey failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented


      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                     2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3